1

2                                    UNITED STATES DISTRICT COURT
3                                           DISTRICT OF NEVADA
4                                                        ***
5
      DEL WEBB COMMUNITIES, INC., a Nevada
6
      corporation, and PN II, INC. dba PULTE
7
      HOMES OF NEVADA, a Nevada corporation,
                                                            2:21-cv-00359-RFB-VCF
8                            Plaintiff,                     ORDER
9     vs.

10    LIBERTY INSURANCE CORPORATION, an
      Illinois corporation; COLONY INSURANCE
11    COMPANY, a Virginia corporation;
      EMPLOYERS MUTUAL CASUALTY
12
      COMPANY, an Iowa corporation; UNITED
13
      SPECIALTY INSURANCE COMPANY, a
      Delaware corporation; WESTFIELD
14    INSURANCE COMPANY, an Ohio corporation;
      HARTFORD CASUALTY INSURANCE
15    COMPANY, an Indiana corporation; CENTURY
      SURETY COMPANY, an Ohio corporation;
16    JAMES RIVER INSURANCE COMPANY, an
      Ohio corporation; and VALLEY FORGE
17    INSURANCE COMPANY, a Pennsylvania
      corporation,
18
                             Defendants.
19
            Before the Court is Plaintiff’s Motion to Enlarge Time for Service of Complaint. (ECF No. 21).
20
            Plaintiff seeks an extension of 30 days under FED. R. CIV. P. 4(m) to confirm and effectuate service
21
     upon Defendant Employers Mutual Casualty Company (ECF No. 21).
22
            A.      Relevant Law
23
            Pursuant to Federal Rule of Civil Procedure 4(m), “[i]f a defendant is not served within 90 days
24
     after the complaint is filed, the court--on motion or on its own after notice to the plaintiff--must dismiss
25
     the action without prejudice against that defendant or order that service be made within a specified time.
1    But if the plaintiff shows good cause for the failure, the court must extend the time for service for an

2    appropriate period.” “The 90-day time limit imposed by Rule 4(m) expires 90 days after the first

3    complaint in which the defendant is named...” is filed. Bolden v. City of Topeka, 441 F.3d 1129, 1148

4    (10th Cir. 2006)(emphasis added). The 90–day time limit for service does not restart each time a plaintiff

5    files a new amended complaint. Id. The district court may extend time for service of process retroactively

6    after the 90-day service period has expired. See Mann v. American Airlines, 324 F.3d 1088, 1090 (9th

7    Cir.2003).

8           No opposition has been filed from appearing defendants and the time to oppose has passed. Under

9    LR 7-2(d), the failure of an opposing party to file points and authorities in response to any motion, except

10   a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of

11   the motion.

12          B.      Discussion

13          Plaintiff’s complaint was filed on March 2, 2021. (ECF No. 1). The deadline to effectuate service

14   of process was May 31, 2021. Id; Fed. R. Civ. P. 4(m). Plaintiff states that it has waited as long as

15   possible to serve defendants because Pulte was attempting to settle this case with all of the Defendants

16   without moving forward with litigation. (ECF No. 21)

17          The time to effectuate service upon the Defendant Employers Mutual Casualty Company was May

18   31, 2021, and Plaintiff must make a showing of good cause or excusable neglect in order for the court to

19   extend this deadline for an appropriate period. See Fed. R. Civ. P. 4(m); Lemoge, 587 F.3d at 1198;

20   Mann, 324 F.3d at 1090 (the court may extend the deadline for service of process retroactively).

21          Here, the court finds that good cause warrants extending the service of process deadline.

22          Accordingly, and for good cause shown,

23

24

25

                                                          2
1        IT IS ORDERED that Plaintiff’s Motion to Enlarge Time for Service of Complaint. (ECF No. 21)

2    is GRANTED. Plaintiff must perfect service of process for Defendant Employers Mutual Casualty

3    Company on or before July 26, 2021.

4           DATED this 24th day of June, 2021.
                                                           _________________________
5                                                          CAM FERENBACH
                                                           UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                    3
